Title: Thomas Jefferson to Joel Barlow, 16 April 1811
From: Jefferson, Thomas
To: Barlow, Joel


          
            Dear Sir
            Monticello Apr. 16. 11.
          
          I felicitate you sincerely on your destination to Paris, because I believe it will contribute both to your happiness and the public good. yet it is not unmixed with regret.  what is to become of the history of the our Post-revolutionary history?  of the antidotes of truth to the misrepresentations of Marshal? this example proves the wisdom of the maxim never to put off to tomorrow what can be done to-day.—but, putting aside vain regrets, I shall be happy to hear from you in your new situation. I cannot offer you in exchange the minutiae of the Cabinet, the workings in Congress, or underworkings of those around them. general views are all which we at a distance can have. but general views are sometimes better taken at a distance than nearer. the working of the whole machine is sometimes better seen elsewhere than at it’s center. in return you can give me the true state of things in Europe, what is it’s real public mind at present, it’s disposition towards the existing authority, it’s secret purposes & future prospects, seasoned with the literary news. I do not propose this as an equal barter: because it is really asking you to give a dollar for a shilling. I must leave the difference to be made up from other motives.I have been long waiting for a safe opportunity to write to some friends and correspondents in France.  I troubled mr Warden with some letters, & he kindly offered to take all I could get ready before his departure. but his departure seems not yet definitively settled, & should he not go with you, what is in his your hands will be less liable to violation than in his. I therefore take the liberty of asking your care of the letters now inclosed, & their delivery through confidential hands. most of them are of a complection not proper for the eye of the police, & might do injury to those to whom they are addressed. wishing to yourself & mrs Barlow a happy voyage, & that the execution of the duties of your mission may be attended with all agreeable circumstances, I salute you with assurances of my perfect esteem & respect.
          
            Th:
            Jefferson
        